El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Por no haber comparecido el demandado en un procedi-miento de injunction para recobrar la posesión fué dictada sentencia contra él sin celebración de juicio y condenado a pagar las costas. Presentó el demandante su memorándum para cobrarlas e incluyó en él una cantidad para los hono-rarios de su abogado. Compareció entonces el demandado a impugnar dicha partida por entender que no está obligado a satisfacerla, y la corte de distrito se negó a conceder canti-*170dad alguna por tales honorarios al demandante, quien inter-puso este recurso de apelación.
El artículo 327 del Código de Enjuiciamiento Civil dis-pone lo siguiente:
“Las partes en acciones o procedimientos, incluyendo El Pueblo* de Puerto Rico, tendrán derecho a las costas y desembolsos, sujeto* a.las reglas que más adelante se prescriben.
“En todos los casos en que se hayan concedido a una parte las-costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir-de la parte vencida, una cantidad que represente el valor de los ser-vicios de su abogado o una parte de dicha cantidad; Disponiéndose,. que nada de lo contenido en esta sección, se entenderá que concede-honorarios de abogado para ser incluidos en las costas que se impu-sieren a un demandado que no hubiere radicado su comparecencia en. una acción o procedimiento; Y disponiéndose.”
 El apelante sostiene que ese artículo no tiene aplicación en el procedimiento de injumction para recobrar la posesión, por lo que tiene derecho a recobrar honorarios de abogado. Sin embargo, en el caso de quo warranto de El Pueblo v. López, 30 D.P.R. 259, resolvimos que tal artículo es deaplicación general y que la intención de la Legislatura fuéincluir todos los casos en los cuales no aparece intención contraria. Como tal intención contraria no aparece de la ley de injunction de 1913 para recobrar la posesión, que se limita, a decir en su sección quinta que se impondrán las costas a la parte contra la cual se dicte sentencia, hay que concluir que el artículo 327 copiado es de aplicación al procedimientoque se ejercitó en este caso.
Haciendo, pues, aplicación ahora de ese precepto legal hay que concluir que la condena de costas que fué impuesta al' apelante no comprende honorarios de abogado porque el de-mandado no radicó su comparecencia en el procedimiento.

La resolución apelada debe ser confirmada.